DETAILED ACTION
	This office action is in response to the amendment filed on July 28, 2022.  In accordance with this amendment, claims 1, 3, and 6-10 have been amended, while claim 2 has been formally canceled.
Claims 1 and 3-10 remain pending and are now in condition for allowance, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .














EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Dependent claim 9 must depend from “claim 1” because “claim 2” has been formally canceled as these features were amended into part of independent claim 1.  Accordingly, original claim 2 no longer exists.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows ([[added): 

Claim 9 (Currently Amended) The ultra-wideband white noise source according to [[claim 1, wherein the width of the super-continuum spectrum before filtering reaches a plurality of hundreds of nm.










Allowable Subject Matter
Claims 1 and 3-10 are allowed.  Claim 1 is the sole independent claim, and has been amended into condition for allowance on July 28, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Guo et al. NPL “Real-Time and High-Speed…..”; Wang et al. CN ‘653) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into claim 1 in the response filed on July 28, 2022.  In particular, the Examiner must consider the context of the specification (and in particular Fig. 1) when considering the overall combination of features, as a whole, now being presented in claim 1.  Further, Applicant’s remarks (see pages 5-8) filed July 28, 2022 regarding Guo NPL and Wang CN ‘653 are persuasive regarding those 35 U.S.C. 103 rejections mailed on May 3, 2022.  For these reasons, the Examiner is unable to present a prima facie case of obviousness under 35 U.S.C 103 to currently amended independent claim 1.  Claims 3-10 are also found allowable at least as being dependent from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 5-8), filed July 28, 2022, with respect to the claim amendments to independent claim 1 in view of the non-final rejections (to Guo et al. NPL and further in view of Wang CN ‘653 under 35 U.S.C. 103) mailed on May 3, 2022, have been fully considered and are persuasive.  Based on the narrowing (and corrective) amendments of independent claim 1, and dependent claims 3 and 6-10, all claim objections, claim rejections under 35 U.S.C. 112(b), and claim rejections under 35 U.S.C. 103 (mailed on May 3, 2022) have been withdrawn.  Claims 1 and 3-10 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 1, 2022